         Case 1:20-cv-00293-BLW Document 7 Filed 10/09/20 Page 1 of 9




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 VINCENT D. GARCIA,

          Plaintiff,                            Case No. 1: 20-cv-00293-BLW

 vs.                                            INITIAL REVIEW ORDER
                                                BY SCREENING JUDGE
 CORIZON CORRECTIONAL
 HEALTH SERVICES, RONA
 SIEGERT, SAMUEL PIERSON,
 CHRIS JOHNSON, DR. APRIL
 DAWSON, DR. MIGLIORI, ASHLEY
 CANO, KELLY R.N., M. KEADY,
 WARDEN CHRISTENSEN, DEPUTY
 WARDEN DIETZ, DEPUTY
 WARDEN McKAY, SERGEANT
 THOMSAN, and SERGEANT
 TAYLOR,

         Defendants.



       The Complaint of Plaintiff Vincent D. Garcia was conditionally filed by the Clerk

of Court due to his status as a prisoner and pauper. (Dkts. 3, 1.) A “conditional filing”

means that Plaintiff must obtain authorization from the Court to proceed. All prisoner and

pauper complaints seeking relief against a government entity or official must be screened

by the Court to determine whether summary dismissal is appropriate. 28 U.S.C. §§ 1915

& 1915A. The Court must dismiss any claims that state a frivolous or malicious claim,

fail to state a claim upon which relief may be granted, or seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).
INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
          Case 1:20-cv-00293-BLW Document 7 Filed 10/09/20 Page 2 of 9




       After reviewing the Complaint, the Court has determined that Plaintiff will be

required to file an amended complaint if he desires to proceed.

                                   REVIEW OF COMPLAINT

   1. Standard of Law

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim

for relief under Rule 8 if the factual assertions in the complaint, taken as true, are

insufficient for the reviewing court plausibly “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

       A plaintiff is required to state facts, and not just legal theories, in a complaint. See

Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Iqbal, 556 U.S. at 678. In

Iqbal, the Court made clear that “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. at 678. In other

words, Federal Rule of Civil Procedure 8 “demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Id. (punctuation altered). If the facts

pleaded are “merely consistent with a defendant’s liability,” the complaint has not stated

a claim for relief that is plausible on its face. Id. (punctuation altered).

       To state a claim under 42 U.S.C. § 1983, the civil rights statute, a plaintiff must

allege a violation of rights protected by the Constitution or created by federal statute

proximately caused by conduct of a person acting under color of state law. Crumpton v.

Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). For Plaintiff’s purposes, 42 U.S.C. § 1983 is

INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:20-cv-00293-BLW Document 7 Filed 10/09/20 Page 3 of 9




an implementing statute that makes it possible to bring a cause of action under the

Amendments of the United States Constitution.

       To state an Eighth Amendment claim regarding prison medical care, a complaint

must contain facts alleging that prison officials’ “acts or omissions [were] sufficiently

harmful to evidence deliberate indifference to serious medical needs.” Hudson v.

McMillian, 503 U.S. 1, 8 (1992) (citing Estelle v. Gamble, 429 U.S. 97, 103-04 (1976)).

The Supreme Court has opined that “[b]ecause society does not expect that prisoners will

have unqualified access to health care, deliberate indifference to medical needs amounts

to an Eighth Amendment violation only if those needs are ‘serious.’” Id. The Ninth

Circuit has defined a “serious medical need” in the following ways:

              failure to treat a prisoner’s condition [that] could result in
              further significant injury or the unnecessary and wanton
              infliction of pain; . . . [t]he existence of an injury that a
              reasonable doctor or patient would find important and worthy
              of comment or treatment; the presence of a medical condition
              that significantly affects an individual's daily activities; or the
              existence of chronic and substantial pain.

McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992), overruled on other grounds,

WMX Technologies, Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997).

       Deliberate indifference exists when an official knows of and disregards a serious

medical condition or when an official is “aware of facts from which the inference could

be drawn that a substantial risk of harm exists,” and actually draws such an inference.

Farmer v. Brennan, 511 U.S. 825, 838 (1994). Deliberate indifference can be

“manifested by prison doctors in their response to the prisoner’s needs or by prison

guards in intentionally denying or delaying access to medical care or intentionally

INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
          Case 1:20-cv-00293-BLW Document 7 Filed 10/09/20 Page 4 of 9




interfering with the treatment once prescribed.” Estelle v. Gamble, 429 U.S. 97, 104-05

(1976). A complaint alleging that a defendant acted with deliberate indifference requires

factual allegations that show “both ‘(a) a purposeful act or failure to respond to a

prisoner’s pain or possible medical need and (b) harm caused by the indifference.’” Jett v.

Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).


   2. Summary of Allegations

       Plaintiff is an Idaho Department of Correction (IDOC) prisoner. He alleges that,

after he was beaten by another inmate on May 6, 2019, Defendants failed to give him

proper medical care for his severe injuries, including multiple broken bones, brain

damage, partial blindness, seizures, mental health problems, and confinement to a

wheelchair.

   3. Discussion of Claims Against Corizon

       Plaintiff has named Corizon, the prison’s contracted private medical provider, as a

defendant. To bring a § 1983 claim against a private entity performing a government

function, a plaintiff must allege that officials carried out an official policy or unofficial

custom that inflicted the injury at issue. Monell v. Dept. of Soc. Serv. of New York, 436

U.S. 658, 694 (1978); Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139 (9th Cir. 2012)

(Monell applicable to private entities performing government functions). That is, “[an

entity] can be found liable under § 1983 only where the [entity] itself causes the

constitutional violation at issue.” City of Canton v. Harris, 489 U.S. 378, 385 (1989).




INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
         Case 1:20-cv-00293-BLW Document 7 Filed 10/09/20 Page 5 of 9




       Under Monell, requisite elements of a § 1983 claim against a municipality or

private entity performing a state function are the following: (1) the plaintiff was deprived

of a constitutional right; (2) the municipality or entity had a policy or custom; (3) the

policy or custom amounted to deliberate indifference to the plaintiff’s constitutional

right; and (4) the policy or custom was the moving force behind the constitutional

violation. See Mabe v. San Bernardino County, Dep't of Pub. Soc. Servs., 237 F.3d 1101,

1110-11 (9th Cir. 2001). All policy-based claims must meet the pleading standards

clarified by Twombly and Iqbal, supra. That is, mere “formulaic recitation of a cause of

action’s elements” is insufficient. Twombly, 550 U.S. at 555.

       Plaintiff has provided insufficient allegations to state a claim against Corizon.

Without specific factual allegations about (1) what the Corizon policies were; (2) what

the Corizon policy makers actually did, and (3) how the policies caused the medical

providers to provide inadequate care, Plaintiff has not stated a claim. For example, he

must allege facts raising a plausible inference that the treatment chosen by the individual

medical providers, or a detrimental delay in provision of treatment, was not due to the

providers’ own independent decisions regarding how to conservatively treat Plaintiff’s

condition, based on their educational training and work experience—because that

situation does not equate to deliberate indifference. An official’s erroneous act or

omission does not necessarily mean that the entity has a policy encouraging or requiring

that act or omission. Nor is it sufficient to simply state that Corizon has a policy to “delay

and deny” treatment to prisoners to save money.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
             Case 1:20-cv-00293-BLW Document 7 Filed 10/09/20 Page 6 of 9




       If Plaintiff currently has no such facts, he should not include Corizon in the

amended complaint, but instead he may sue only those particular medical providers and

supervisor who have failed to provide him with medical care after he has brought his

condition to their attention. If Plaintiff states a claim against an individual defendant and

is permitted to proceed, he may seek discovery from that defendant to determine whether

that defendant’s actions resulted from Corizon policies; if he discovers such information,

he may submit a second amended complaint to amend Corizon back into the lawsuit at

that time.


   4. Discussion of Claims against Individual Defendants

       Plaintiff also sues a large number of medical providers and prison personnel.

However, much of his Complaint is vague as to who did what and when. Plaintiff will be

required to use the “Prisoner Civil Rights Amended Complaint in Watson Questionnaire

Format” attached to this Order for his amended complaint. Plaintiff must state what each

Defendant did, when the act or omission occurred, and other information setting forth the

elements of an Eighth Amendment deliberate indifference claim. He may make copies of

the pages of the Watson form as needed, using one form per Defendant.

       Only those persons who provided medical treatment or who reviewed the medical

treatment to determine whether it was appropriate can be included as named defendants

in a civil rights action. “Liability under section 1983 arises only upon a showing of

personal participation by the defendant.” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.

1989). In Starr v. Baca, 652 F.3d 1202 (9th Cir. 2011), the United States Court of


INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
         Case 1:20-cv-00293-BLW Document 7 Filed 10/09/20 Page 7 of 9




Appeals for the Ninth Circuit clarified that a supervisory defendant may be held liable

under § 1983 if there is “a sufficient causal connection between the supervisor’s wrongful

conduct and the constitutional violation.” Id. at 1207. Allegations sufficient to show a

causal connection include: (1) “setting in motion a series of acts by others”; (2)

“knowingly refus[ing] to terminate a series of acts by others, which [the supervisor] knew

or reasonably should have known would cause others to inflict a constitutional injury”;

(3) failing to act or improperly acting in “the training, supervision, or control of his

subordinates”; (4) “acquiesc[ing] in the constitutional deprivation”; or (5) engaging in

“conduct that showed a reckless or callous indifference to the rights of others.” Id. at

1207-08 (internal quotations and punctuation omitted).


                                            ORDER

       IT IS ORDERED that, within 30 days after entry of this Order, Plaintiff shall

submit an amended complaint on the “Prisoner Civil Rights Amended Complaint in

Watson Questionnaire Format” to correct the deficiencies set forth above. Alternatively,

Plaintiff may submit a notice of voluntary dismissal. If Plaintiff does nothing further

within this time frame, his entire case will be dismissed.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Appointment of

Counsel (Dkt. 4) is DENIED without prejudice. After the Court reviews the amended

complaint, it will reconsider the motion.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
Case 1:20-cv-00293-BLW Document 7 Filed 10/09/20 Page 8 of 9
       Case 1:20-cv-00293-BLW Document 7 Filed 10/09/20 Page 9 of 9




INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
